Title: From Thomas Jefferson to Schweighauser & Dobrée, 16 February 1788
From: Jefferson, Thomas
To: Schweighauser & Dobrée



Gentlemen
Paris Feb. 16. 1788.

I have duly received your favor of Jan. 29. Having sent a sample of the muskets to the commissioners of the treasury and asked their instructions relative thereto, and having reason to expect these very soon, it would be improper in me to consent to any previous disposal of them.
Mr. Carnes wrote me on the 15th. of January that he had sent off, the day before, the papers relative to your accounts. I have therefore been in daily expectation of receiving them, but they are not yet delivered to me. In truth I begin to be uneasy for fear of a miscarriage. Will you be so good as to consult with him, and to have me furnished with such indications as may enable me to search them out? And it would not be amiss to satisfy yourselves by examination that the person to whom Mr. Carnes delivered them has not left them at Lorient. Be assured that after I receive them, this affair shall experience no unnecessary delay from me. I am with sentiments of great esteem, gentlemen your most obedt. and most humble servt.,

Th: Jefferson

